Case 1:20-cv-20506-UU Document 8 Entered on FLSD Docket 02/05/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 1:20-cv-20506-UU


 STRIKE 3 HOLDINGS, LLC, a limited liability
 company,

        Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 99.169.4.202, an individual,

        Defendant.

                                                 /

                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                          WITHOUT PREJUDICE OF JOHN DOE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

 LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

 assigned IP address 99.169.4.202, are voluntarily dismissed without prejudice.


 Dated: February 5, 2020                             Respectfully submitted,


                                                     SMGQ LAW

                                                     /s/ Rachel E. Walker___
                                                     RACHEL E. WALKER (FL Bar No. 111802)
                                                     218 NW 24th Street
                                                     Miami, FL 33127
                                                     Telephone: 305-377-1000
                                                     Fax: 855-327-0391
                                                     Primary Email: rwalker@smgqlaw.com

                                                     Attorneys for Plaintiff
